ORDER
The Disciplinary Review Board on January 13, 1998, having filed with the Court its decision concluding that ARTHUR G. WILLIAMSON of WEST NEW YORK, who was admitted to the bar of this State in 1981, and who was temporarily suspended from the practice of law by Order dated August 7, 1996, and who remains suspended at this time, should be reprimanded for violating RPC 8.1(b) (failing to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that ARTHUR G. WILLIAMSON is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.